DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 02/24/2021. Claims 1-20 are examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini 2007/0006591 (US Pat 7377112) in view of Laboda 2016/0305440 (US Pat 9897100) and Scotto 2011/0059377 (US Pat 86687752).
Regarding Claim 1, Spadaccini teaches a combustion engine 12, 40 comprising (Fig. 1-2): 
a combustion section 46; 

a thermal management system 52 comprising a heat sink heat exchanger 52, the heat sink heat exchanger 52 in thermal communication with the fuel delivery system 10 at a location downstream of the oxygen reduction unit 14,50 (Fig. 2); 
and a control system 16,54 comprising a sensor (20,18; 56,58) operable with the fuel delivery system 10 for sensing data (fuel temperature, amount of oxygen) of the oxygen reduction unit 14,50 and a controller 16,54 operable with the sensor (20,18; 56,58) ([0008, 0014, 0017-18, 0020-21, and 0025-26]; Figs. 1-3).
Spadaccini does not teach the oxygen reduction unit comprising a contactor, a separator and a catalyst, the catalyst in fluid communication with each the separator and the contactor; a control system comprising a sensor operable with the fuel delivery system for sensing data indicative of an operability of the oxygen reduction unit and a controller operable with the sensor, the controller configured to initiate a corrective action based on the data sensed by the sensor indicative of the operability of the oxygen reduction unit, and the data sensed is data indicative of a temperature of the catalyst of the oxygen reduction unit, the catalyst operable to reduce or assist with reducing the oxygen content of the fuel flow, the temperature of the catalyst indicative of the operability of the oxygen reduction unit, or data indicative of a flow rate from the catalyst of the oxygen reduction unit, the flow rate from the catalyst indicative of the operability of the oxygen reduction unit.
Laboda teaches
the oxygen reduction unit 100 comprising a contactor 104, a separator 106 and a catalyst (catalytic reactor) ([0018]; Fig. 1.  Laboda teaches that the engine bleed air system for providing inert gas, labeled as Engine Bleed Air in Fig. 1, can alternatively be a catalytic reactor to generate the inert gas), 
the catalyst in fluid communication with each the separator 106 and the contactor 104 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the oxygen reduction unit 14,50 of Spadaccini with Laboda’s the oxygen 
Spadaccini in view of Laboda does not teach a control system comprising a sensor operable with the fuel delivery system for sensing data indicative of an operability of the oxygen reduction unit and a controller operable with the sensor, the controller configured to initiate a corrective action based on the data sensed by the sensor indicative of the operability of the oxygen reduction unit, the data sensed is data indicative of a temperature of the catalyst of the oxygen reduction unit, the catalyst operable to reduce or assist with reducing the oxygen content of the fuel flow, the temperature of the catalyst 
indicative of the operability of the oxygen reduction unit, or data indicative of a flow rate from the catalyst of the oxygen reduction unit, the flow rate from the catalyst indicative of the operability of the oxygen reduction unit.
Scotto teaches
a control system 96 comprising a sensor 84 operable with the fuel delivery system 28 for sensing data (temperature) indicative of an operability of the oxygen reduction unit 14 and a controller 44,60,64 operable with the sensor 84, the controller 44,60,64 configured to initiate a corrective action based on the data sensed by the sensor 84 indicative of the operability of the oxygen reduction unit 14; the data sensed (temperature from sensor 84) is data indicative of a temperature (temperature) of the catalyst 36 of the oxygen reduction unit 14, the catalyst 36 operable to reduce or assist with reducing (regulate) the oxygen content (O2) of the fuel flow (feed mixture), the temperature (temperature) of the catalyst 36 indicative of the operability of the oxygen reduction unit 14 or data indicative of a flow rate from the catalyst of the oxygen reduction unit, the flow rate from the catalyst indicative of the operability of the oxygen reduction unit ([0052, 0057-58, 0060]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 of Spadaccini in view of Laboda, with Scotto’s control system 96 comprising a sensor 84 operable with the fuel delivery system 28 and a controller 44,60,64 operable with the sensor 84, and the data sensed (temperature) is data indicative of a temperature (temperature) of the catalyst 36 of the oxygen reduction unit 14, the catalyst 36 operable to reduce or assist with reducing (regulate) the oxygen content (O2) of the fuel flow (feed mixture), the 
Regarding Claim 2, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 1.  However, Spadaccini in view of Laboda and Scotto, as discussed so far, does not teach the control system further comprises a valve operable with at least one of the fuel delivery system or the thermal management system for modifying at least one of the fuel flow through the fuel delivery system or a heat exchange fluid flow through the thermal management system, and initiating the corrective action comprises operating the valve based at least in part on the data received from the sensor.
Scotto further teaches 
the control system 96 further comprises a valve 46 operable with at least one of the fuel delivery system 28 or the thermal management system for modifying at least one of the fuel flow through the fuel delivery system or a heat exchange fluid flow through the thermal management system ([0052-53 and 0057-58]; Fig. 2), 
and initiating the corrective action comprises operating the valve 56 based at least in part on the data (signal) received from the sensor 84 ([0052-53 and 0057-58]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the control system 16,54 and the fuel delivery system 10 of Spadaccini in view of Laboda and Scotto, with Scotto’s valve 46 that is operable with at least one of the fuel delivery system 28 and initiating the corrective action which comprises operating the valve 56 based at least in part on the data (signal) received from the sensor 84, in order to regulate the amount of fuel supplied (Scotto; [0057], ll. 14-16).
Regarding Claim 7, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 1, and Spadaccini further teaches
the oxygen reduction unit 14,50 is a fuel oxygen conversion unit (fuel deoxygenator 14,50) ([0014 and 0021]; Fig. 2).
Spadaccini in view of Laboda and Scotto, as discussed so far, does not teach sensor of the control system is a fuel oxygen conversion sensor for sensing data indicative of a parameter of the fuel oxygen conversion unit.
Scotto further teaches
sensor 84 of the control system 96 is a fuel oxygen conversion sensor 84 for sensing data (temperature) indicative of a parameter of the fuel oxygen conversion unit 14 ([0052, 0057-58, 0060]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor 20,56 of Spadaccini in view of Laboda and Scotto, with Scotto’s sensor 84 of the control system 96 that is a fuel oxygen conversion sensor 84 for sensing data (temperature) indicative of a parameter of the fuel oxygen conversion unit 14, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 8, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 1, and Spadaccini further teaches
the sensor 20,56 of the control system 16,54 is a first sensor 20,56, and the control system 16,54 further comprises a second sensor 18,58 also operable with the fuel delivery system 10 for sensing data (amount of oxygen) indicative of the operability of the oxygen reduction unit 14,50 ([0014 and 0021]; Fig. 2).
Regarding Claim 9, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 8, and Spadaccini further teaches
the oxygen reduction unit 14,50 is a fuel oxygen conversion unit (fuel deoxygenator 14,50), and the second sensor 18,58 is an oxygen sensor (oxygen sensor) for sensing data (amount of oxygen) indicative of an oxygen level in the fuel flow 22 within the fuel delivery system 10 downstream of the fuel oxygen conversion unit 14,50 (Fig. 1-2).
Spadaccini in view of Laboda and Scotto, as discussed so far, does not the first sensor is a fuel oxygen conversion sensor for sensing data indicative of a parameter of the fuel oxygen conversion unit.
Scotto further teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first sensor 20,56 of Spadaccini in view of Laboda and Scotto, with Scotto’s first sensor 84 that is a fuel oxygen conversion sensor 84 for sensing data (temperature) indicative of a parameter of the fuel oxygen conversion unit 14, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 10, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 1, and Spadaccini further teaches
the combustion engine 12,40 is an aeronautical gas turbine engine (gas turbine engine) (Fig. 2).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda and Scotto, as applied to claim 2, and further in view of Smith 2015/0375868 (US Pat 9789972).
Regarding Claim 3, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 2.  However, Spadaccini in view of Laboda and Scotto, as discussed so far, does not teach the thermal management system further comprises a thermal transport bus in thermal communication with the heat sink heat exchanger and a heat source heat exchanger in thermal communication with the thermal transport bus, and the valve is operable with at least one of the fuel delivery system or the thermal management system for modifying at least one of the fuel flow through the oxygen reduction unit, the fuel flow through the heat sink heat exchanger, the heat exchange fluid flow through the heat sink heat exchanger, or the heat exchange fluid flow through the heat source heat exchanger.
Scotto further teaches 
the valve 46 is operable with at least one of the fuel delivery system 28 or the thermal management system for modifying at least one of the fuel flow through the oxygen reduction unit 14
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 of Spadaccini in view of Laboda and Scotto, with Scotto’s valve 46 that is operable with at least one of the fuel delivery system 28 for modifying at least one of the fuel flow through the oxygen reduction unit 14, for the same reason as discussed in rejection of claim 2 above.
Spadaccini in view of Laboda and Scotto does not teach the thermal management system further comprises a thermal transport bus in thermal communication with the heat sink heat exchanger and a heat source heat exchanger in thermal communication with the thermal transport bus.
Smith teaches
the thermal management system 10 further comprises a thermal transport bus (14,50,30,47) in thermal communication with the heat sink heat exchanger 22 and a heat source heat exchanger 28 in thermal communication with the thermal transport bus (14,50,30,47) ([0010-11]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda and Scotto, and include Smith’s controller 56 and the thermal management system 10 that further comprises a thermal transport bus (14,50,30,47) in thermal communication with the heat sink heat exchanger 22 and a heat source heat exchanger 28 in thermal communication with the thermal transport bus (14,50,30,47), in order to “determine an optimal or target temperature for the fuel being delivered to the engine in order to enhance engine performance at the conditions under which it is operating” (Smith; [0013], ll. 11-13).
Regarding Claim 5, 
Smith teaches
the thermal management system 10 further comprises a thermal bus (14,50,30,47) in thermal communication with the heat sink heat exchanger 22 and a heat source heat exchanger 28 in thermal communication with the thermal transport bus (14,50,30,47), the valve 32 is a bypass valve 32 operable with the thermal transport bus (14,50,30,47) of the thermal management system 10 at a location upstream (C; annotated Fig. 1 of Smith) of the heat source heat exchanger 28 for diverting at least a portion (via valve 32) of the heat exchange fluid 30 within the thermal transport bus (14,50,30,47) around the heat source heat exchanger 28 to a location downstream (D; annotated Fig. 1 of Smith) of the heat source heat exchanger 28 ([0010-11]; Annotated Fig. 1, below).

    PNG
    media_image1.png
    893
    788
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Smith (US 2015/0375868)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda and Scotto, and include Smith’s controller 56 and the thermal management system 10 that further comprises a thermal bus (14,50,30,47) in thermal communication with the heat sink heat exchanger 22 and a heat source heat exchanger 28 in thermal communication with the thermal transport bus (14,50,30,47), the valve 32 is a bypass valve 32 operable with the thermal transport bus (14,50,30,47) of the thermal management system 10 at a location upstream C of the heat source heat .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda and Scotto, as applied to claim 2, and further in view of Sweeney 2017/0321607 (US Pat 10890114) and Smith.
Regarding Claim 4, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 2.  However, Spadaccini in view of Laboda and Scotto does not teach the thermal management system further comprises a thermal transport bus in thermal communication with the heat sink heat exchanger, the valve is a bypass valve operable with the thermal transport bus of the thermal management system at a location upstream of the heat sink heat exchanger for diverting at least a portion of the heat exchange fluid flow within the thermal transport bus around the heat sink heat exchanger to a location downstream of the heat sink heat exchanger.
Sweeney teaches 
the valve 34 is a bypass valve 34 operable with the thermal management system 26,28  at a location upstream (A; annotated Fig. 2 of Sweeney) of the heat sink heat exchanger 26,28 for diverting (via bypass line 40) at least a portion of the heat exchange fluid flow (cooling air) around the heat sink heat exchanger 26,28  to a location downstream (B; annotated Fig. 2 of Sweeney) of the heat sink heat exchanger 26,28 ([0030, and 0032-33]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    594
    821
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Sweeney (US 2017/0321607)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a control system 16,54 of Spadaccini in view of Laboda and Scotto, with Sweeney’s valve 34 that is a bypass valve 34 operable with the thermal management system 26,28  at a location upstream A of the heat sink heat exchanger 26,28 for diverting (via bypass line 40) at least a portion of the heat exchange fluid flow (cooling air) around the heat sink heat exchanger 26,28  to a location downstream B of the heat sink heat exchanger 26,28, in order to “achieve the desired flowrate of cooling air through the stabilizing heat exchanger” (Sweeney; [0044], ll. 1-4 and 13-14).
Spadaccini in view of Laboda, Scotto, and Sweeney does not teach the thermal management system further comprises a thermal transport bus in thermal communication with the heat sink heat exchanger.
Smith teaches
the thermal management system 10 further comprises a thermal transport bus (14,50,30,47) in thermal communication with the heat sink heat exchanger 22 ([0010-11]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, and Sweeney, and include Smith’s controller 56 and the thermal .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda and Scotto, as applied to claim 2, and further in view of Niggemann 6182435
Regarding Claim 6, Spadaccini in view of Laboda and Scotto teaches the invention as claimed and as discussed above for claim 2.  However, Spadaccini in view of Laboda and Scotto does not teach the valve is a bypass valve operable with the fuel delivery system at a location upstream of the heat sink heat exchanger for diverting at least a portion of the fuel flow around the heat sink heat exchanger to a location downstream of the heat sink heat exchanger.
Niggemann teaches
the valve 161 is a bypass valve 161 operable with the fuel delivery system 30 at a location upstream (E; annotated Fig. 4 of Niggemann) of the heat sink heat exchanger 124 for diverting at least a portion 160 of the fuel flow 144 around the heat sink heat exchanger 124 to a location downstream (F; annotated Fig. 4 of Niggemann) of the heat sink heat exchanger 124 (Col. 6, ll. 56-67 and Col. 7, ll. 10-12; Annotated Fig, below).

    PNG
    media_image3.png
    771
    1258
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 4 of Niggermann (US 2015/0375868)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel delivery system 10 of Spadaccini in view of Laboda and Scotto and include Niggemann’s fuel delivery system 30 with the valve 161 that is a bypass valve 161 operable with the fuel delivery system 30 at a location upstream E of the heat sink heat exchanger 124 for diverting at least a portion 160 of the fuel flow 144 around the heat sink heat exchanger 124 to a location downstream F of the heat sink heat exchanger 124, in order to control the fuel through the bypass line (Niggemann; Col. 7, ll. 9-11).
Claims 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda and Scotto, and further in view of Farnum 2016/0356224 (US Pat 10196988) .
Regarding Claim 11, Spadaccini teaches the method for operating a combustion engine 12,40 having a combustion section 46, a fuel delivery system 10 for providing a fuel flow 22  to the combustion section 46, and a thermal management system 52 having a heat sink heat exchanger 52 in thermal communication with the fuel delivery system 10, the method comprising (Fig. 1-2): 
	transferring heat to the fuel delivery system 10 using the heat sink heat exchanger 52 of the thermal management system 52 (Fig. 2); 
monitoring (via controller 16,54 and sensors 20,18; 56,58) a fuel delivery system health (fuel conditions) of the fuel delivery system 10, the fuel delivery system health indicative of an operability of an oxygen reduction unit 14,50 of the fuel delivery system 10, the oxygen reduction unit 14,50 positioned upstream of the heat sink heat exchanger 52 in the fuel delivery system 10 for reducing an oxygen content 68 of the fuel flow 22, the monitoring (via controller 16,54 and sensors 20,18; 56,58) the fuel delivery system health (fuel conditions) comprises sensing data via a sensor (sensors 20,18; 56,58) operable with the fuel delivery system 10 ([0008, 0014, 0017-18, 0020-21, and 0025-26]; Figs. 1-3).
Spadaccini does not teach the oxygen reduction unit comprising a contactor, a separator and a catalyst, the catalyst in fluid communication with each the separator and the contactor; the sensed data is indicative of a parameter of the oxygen reduction unit, the parameter being a temperature of the catalyst

Laboda teaches
the oxygen reduction unit 100 comprising a contactor 104, a separator 106 and a catalyst (catalytic reactor) ([0018]; Fig. 1.  Laboda teaches that the engine bleed air system for providing inert gas, labeled as Engine Bleed Air in Fig. 1, can alternatively be a catalytic reactor to generate the inert gas), 
the catalyst in fluid communication with each the separator 106 and the contactor 104 (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the oxygen reduction unit 14,50 of Spadaccini with Laboda’s the oxygen reduction unit 100 comprising a contactor 104, a separator 106 and a catalyst (catalytic reactor), in order to “reduce coke-based fuel degradation” (Laboda; [0003], ll. 1-3).
Spadaccini in view of Laboda does not teach the sensed data is indicative of a parameter of the oxygen reduction unit, the parameter being a temperature of the catalyst of the oxygen reduction unit, the catalyst operable to reduce or assist with reducing the oxygen content of the fuel flow, or a flow rate from the catalyst of the oxygen reduction unit; and performing a maintenance operation in response to said monitoring the fuel delivery system health of the fuel delivery system.
Scotto teaches an oxygen reduction unit 14, a control system 96 comprising a sensor 84, a catalyst 36 and
the sensed data (signal from sensor 84) is indicative of a parameter (temperature) of the oxygen reduction unit 14, the parameter (temperature) being a temperature (temperature) of the catalyst 36 of the oxygen reduction unit 14, the catalyst 36 operable to reduce or assist with reducing (regulate) the oxygen content (O2) of the fuel flow (feed mixture) or a flow rate from the catalyst of the oxygen reduction unit ([0052, 0057-58, 0060]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 of Spadaccini in view of Laboda, with Scotto’s control system 96 comprising a sensor 84 and the sensed data (signal from sensor 84) is indicative of a parameter (temperature) of the oxygen reduction unit 14, the parameter (temperature) being a 2) of the fuel flow (feed mixture), in order to “prevent the potential formation of a flammable … mixture upon mixing with air (Scotto; [0029], ll. 15-19).
Spadaccini in view of Laboda and Scotto does not teach performing a maintenance operation in response to monitoring the fuel delivery system health of the fuel delivery system. 
Farnum teaches 
performing a maintenance operation (signal to the engine control) in response to said monitoring the fuel delivery system health (sensors 106,108) of the fuel delivery system 100 ([0016]; Fig. 2) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control system 16,54 of Spadaccini in view of Laboda and Scotto, and include Farnum’s controller 114 and sensors 106, 108, performing a maintenance operation (signal to the engine control) in response to monitoring the fuel delivery system health (sensors 106,108) of the fuel delivery system 100, in order to reduce or eliminate coking (Farnum; [0016], ll. 14-16).
Regarding Claim 12, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 11.  However, Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach the parameter is the temperature of the catalyst of the oxygen reduction unit of the fuel delivery system.
Scotto further teaches 
the parameter (temperature) is the temperature (temperature) of the catalyst 36 of the oxygen reduction unit 14 of the fuel delivery system 28 ([0037, 0044, 0052, 0057-58, 0060]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the parameter of Spadaccini in view of Laboda, Scotto, and Farnum, with Scotto’s parameter (temperature) that is the temperature (temperature) of the catalyst 36 of the oxygen reduction unit 14 of the fuel delivery system 28, for the same reason as discussed in rejection of claim 11 above. 
Regarding Claim 13, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 11 and Spadaccini further teaches

Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach sensing data indicative of the operability of the oxygen reduction unit comprises sensing the parameter of the oxygen reduction unit with the first sensor.
Scotto further teaches
sensing data (temperature) indicative of the operability of the oxygen reduction unit 14 comprises sensing the parameter (temperature) of the oxygen reduction unit 14 with the first sensor 84 ([0052, 0057-58, 0060]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first sensor 20,56 of Spadaccini in view of Laboda, Scotto, and Farnum, with Scotto’s first sensor 84 which senses data (temperature) indicative of the operability of the oxygen reduction unit 14 comprises sensing the parameter (temperature) of the oxygen reduction unit 14 with the first sensor 84, for the same reason as discussed in rejection of claim 11 above. 
Regarding Claim 14, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 13.  However, Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach said sensing data indicative of the operability of the oxygen reduction unit further comprises: receiving data indicative of a failure condition from one of the first sensor or the second sensor; receiving data indicative of the operability of the oxygen reduction unit being within a desired operability range from the other of the first sensor or the second sensor; and determining the operability of the oxygen reduction unit is within the desired operability range.
Farnum further teaches 
said sensing data (via sensors 106,108) indicative of the operability of the oxygen reduction unit 104 further comprises: 
receiving data indicative of a failure condition (cocking condition) from one of the first sensor or the second sensor 106; 

and determining the operability of the oxygen reduction unit 104 is within the desired operability range (within the temperature range) ([0016, 0018-19]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, and Farnum, and include Farnum’s controller 114 and sensors 106,108, for the same reason as discussed in rejection of claim 11 above.
Regarding Claim 19, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 11.  However, Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach the monitoring the fuel delivery system health of the fuel delivery system comprises monitoring either an operability parameter of the fuel delivery system indicative of an operating time of the combustion engine, a number of operating cycles of the combustion engine, or both.
Farnum further teaches 
the monitoring (via sensor 218) fuel delivery system health (fuel temperature within the temperature range, and cocking condition) of the fuel delivery system 100 comprises monitoring either an operability parameter 218 of the fuel delivery system 100 indicative of an operating time (changes during operation) of the combustion engine 10, a number of operating cycles of the combustion engine, or both ([0025], ll. 1-7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the fuel delivery system 10 of Spadaccini in view of Laboda, Scotto, and Farnum, and include Farnum’s controller 114, fuel delivery system 100 with sensor 218, for the same reason as discussed in rejection of claim 11 above.
Regarding Claim 20, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 19.  However, Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach the performing the maintenance operation in response to 
Farnum further teaches 
the performing the maintenance operation (signal to the engine control) in response to monitoring (via sensors 106,108) the fuel delivery system health (fuel temperature within the temperature range, and cocking condition) of the fuel delivery system 100 comprises providing an indicator (notification) to a user (engine control) of the combustion engine 10 indicative of the operability parameter (fuel temperature, chocking condition) ([0016, 0018-19]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, and Farnum and include Farnum’s controller 114 and sensors 106,108, for the same reason as discussed in rejection of claim 11 above.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda, Scotto, and Farnum, and further in view of Smith.
Regarding Claim 15, Spadaccini in view of Laboda, Scotto, and Farnum teaches the method as claimed and as discussed above for claim 12.  However, Spadaccini in view of Laboda, Scotto, and Farnum, as discussed so far, does not teach said transferring said heat to the fuel delivery system using the heat sink heat exchanger of the thermal management system comprises transferring said heat from a thermal bus of the thermal management system to the fuel delivery system using the heat sink heat exchanger, said sensing data indicative of the operability of the oxygen reduction unit comprises determining based on the data that the oxygen reduction unit is operating outside a desired operability range, and said performing the maintenance operation comprises modifying at least one of the fuel flow through the fuel delivery system or a heat exchange fluid flow through the thermal bus in response to determine the oxygen reduction unit is operating outside the desired operability range.
Farnum further teaches 
said sensing data (via sensors 106,108) indicative of the operability of the oxygen reduction unit 104 comprises determining based on the data (a fuel system temperature range) that the oxygen reduction unit 104 is operating outside a desired operability range (coking condition), and said performing one of the fuel flow 110 through the fuel delivery system 100 or a heat exchange fluid flow through the thermal bus in response to determine the oxygen reduction unit 104 is operating outside the desired operability range (coking condition) ([0016-20]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, and Farnum, and include Farnum’s controller 114 and sensors 106,108, for the same reason as discussed in rejection of claim 11 above.
Spadaccini in view of Laboda, Scotto, and Farnum does not teach transferring heat to the fuel delivery system using the heat sink heat exchanger of the thermal management system comprises transferring heat from a thermal bus of the thermal management system to the fuel delivery system using the heat sink heat exchanger.
Smith teaches 
transferring heat to the fuel delivery system 14,50 using the heat sink heat exchanger 22 of the thermal management system 10 comprises transferring heat from a thermal bus (14,50,30,47) of the thermal management system 10 to the fuel delivery system 14,50 using the heat sink heat exchanger 22 ([0010-11 and 0013-15]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, and Farnum, with Smith’s thermal management system 10 which transfers heat to the fuel delivery system 14,50 using the heat sink heat exchanger 22 of the thermal management system 10 that comprises transferring heat from a thermal bus (14,50,30,47) of the thermal management system 10 to the fuel delivery system 14,50 using the heat sink heat exchanger 22, for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 18, Spadaccini in view of Laboda, Scotto, Farnum, and Smith teaches the method as claimed and as discussed above for claim 15.  However, Spadaccini in view of Laboda, Scotto, Farnum, and Smith, as discussed so far, does not teach modifying the at least one of the fuel flow through the fuel delivery system or the heat exchange fluid flow through the thermal bus comprises 
Smith further teaches
modifying the at least one of the fuel flow through the fuel delivery system or the heat exchange fluid flow 30 through the thermal bus (14,50,30,47) comprises diverting at least a portion (via valve 32) of the heat exchange fluid flow 30 through the thermal bus (14,50,30,47) either from a location upstream C of the heat sink heat exchanger around the heat sink heat exchanger to a location downstream of the heat sink heat exchanger, from a location upstream C of the heat source heat exchanger 28 around the heat source heat exchanger 28 to a location downstream D of the heat source heat exchanger 28, or both ([0010-11 and 0013-15]; Annotated Fig. 1, below).

    PNG
    media_image1.png
    893
    788
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Smith (US 2015/0375868)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the control system 16,54 and the thermal management system 52 of Spadaccini in view of Laboda, Scotto, Farnum, and Smith, with Smith’s thermal management system 10 .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spadaccini in view of Laboda, Scotto, Farnum, and Smith, as applied to claim 15, and further in view of Chen 7882704.
Regarding Claim 16, Spadaccini in view of Laboda, Scotto, Farnum, and Smith teaches the method as claimed and as discussed above for claim 15.  However, Spadaccini in view of Laboda, Scotto, Farnum, and Smith, does not teach modifying the at least one of the fuel flow through the fuel delivery system or the heat exchange fluid flow through the thermal bus comprises diverting at least a portion of the fuel flow from a location upstream of the oxygen reduction unit around the oxygen reduction unit to a location downstream of the oxygen reduction unit.
Chen teaches 
modifying the at least one of the fuel flow 14,18 through the fuel delivery system 10 or the heat exchange fluid flow through the thermal bus comprises diverting at least a portion 14 of the fuel flow 14,18 from a location upstream (seen in Fig. 1) of the oxygen reduction unit 16 around the oxygen reduction unit 16 to a location downstream 25 of the oxygen reduction unit 16 (Col. 3, ll. 43-56; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel delivery system 10 of Spadaccini in view of Laboda, Scotto, Farnum, and Smith, with Chen’s fuel delivery system 10 that comprises diverting at least a portion of the fuel flow 14 from a location upstream (seen in Fig. 1) of the oxygen reduction unit 16 around the oxygen reduction unit 16 to a location downstream 25 of the oxygen reduction unit 16, in order to “provide the desired mixture that provides the desired flame stability” (Chen; Col. 3, ll. 49-56). 
Regarding Claim 17, Spadaccini in view of Laboda, Scotto, Farnum, and Smith teaches the method as claimed and as discussed above for claim 15.  However, Spadaccini in view of Laboda, Scotto, Farnum, and Smith, does not teach modifying the at least one of the fuel flow through the fuel 
Chen teaches 
modifying the at least one of the fuel flow 14,18 through the fuel delivery system 10 or the heat exchange fluid flow through the thermal bus comprises diverting at least a portion 18 of the fuel flow  14,18 from a location upstream (seen in Fig. 1) of 40320917-1/GECV-623 the heat sink heat exchanger 20 around the heat sink heat exchanger 20 to a location downstream 25 of the heat sink heat exchanger 20 (Col. 3, ll. 43-56; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel delivery system 10 of Spadaccini in view of Laboda, Scotto, Farnum, and Smith, with Chen’s fuel delivery system 10 that comprises diverting at least a portion of the fuel flow 14 from a location upstream (seen in Fig. 1) of the oxygen reduction unit 16 around the oxygen reduction unit 16 to a location downstream 25 of the oxygen reduction unit 16, for the same reason as discussed in rejection of claim 16 above.
Response to Arguments
Applicant’s amendments necessitated new grounds of rejection. 
Applicant's arguments, filed on 02/24/2021, with respect to the rejection of claims 1-20 as being non-obvious have been fully considered but are moot because the arguments do not consider the new combination of applied prior art, necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741
                                                                                                                                                                                                        /EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741